Citation Nr: 0524990	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  04-29 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a back disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from August 1949 to September 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 RO decision that denied the 
veteran's application to reopen the claim of service 
connection for a back disability

In June 2004, the RO reopened the veteran's claim of service 
connection for a back disability and adjudicated the claim on 
a de novo basis.  Irrespective of the June 2004 RO 
determination to reopen the veteran's claim for service 
connection for a back disability, the issue of new and 
material evidence will be adjudicated in the first instance, 
because this initial issue determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  In an August 1972 rating decision, the RO denied service 
connection for a back disability.

2.  The evidence received subsequent to the RO's August 1972 
decision denying service connection for a back disability 
includes evidence which is neither cumulative nor redundant 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3. The veteran's back disability did not originate in service 
and is not related to service.




CONCLUSIONS OF LAW

1.  The August 1972 denial of entitlement to service 
connection for a back disability is final.  38 U.S.C.A. § 
7105 (West  2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2004).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (effective prior to August 29, 2001).  

3.  A back disability was not incurred in or aggravated by 
active service and arthritis of the back may not be presumed 
to be of service onset.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 309 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of 
statement of the case (SOC) dated in June 2004 and a letter 
regarding the VCAA in April 2001, the veteran was provided 
with the applicable law and regulations and given adequate 
notice as to the evidence needed to substantiate his claim 
and the evidence not of record that is necessary.  The April 
2001 letter advised the veteran that VA would attempt to 
obtain records of private medical treatment if the veteran 
identified the treatment and provided authorization to do so.

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claim.  The April 
2001 VCAA letter specifically asked the veteran to tell the 
RO if he knew of any additional evidence he would like 
considered.  This request of the veteran implicitly included 
a request that if he had any pertinent information, he should 
submit it.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VA has taken all appropriate action to develop the 
veteran's claim.  The Board also notes that in this case the 
veteran was provided notice of the VCAA prior to the initial 
unfavorable RO decision.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already indicated above, the veteran was 
afforded numerous opportunities to submit additional 
evidence.  It appears to the Board that the claimant has 
indeed been notified that he should identify or submit 
any and all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  

Factual Background

Old Evidence

An August 1972 rating decision represents the last unappealed 
and final decision on this claim. Prior to August 1972, the 
veteran filed several claims of entitlement to service 
connection for a low back disability. These claims were 
denied by the RO in November 1953, January 1972, and February 
1972.  Each time the claim was denied due to a lack of 
evidence of in-service incurrence of disease or injury.

The evidence of record at the time of the November 1953 RO 
decision showed that the veteran was treated for multiple 
contusions to the back, nose, and right shoulder in service.  
A VA examination in October 1953 revealed no orthopedic 
defect.  

At the time of the January 1972 rating decision, evidence 
considered by the RO included lay statements from the 
veteran's mother and a co-worker who related that the veteran 
has had back pain since his discharge from service.   

At the time of the February 1972 rating decision, the 
evidence included a letter from the veteran providing details 
of a back injury which he claimed was incurred during service 
and a December 1971 medical statement which referred to 
treatment given to the veteran from October 1964 to April 
1965 for a whiplash injury to the cervical spine and pain in 
the sacroiliac area.  

The evidence at the time of the August 1972 rating decision 
included the following:  a statement from a friend relating 
knowledge of the veteran's back problem in May 1960 and 
findings from an August 1972 VA examination which revealed no 
evidence of a fracture of the lumbar or cervical spine.  
Osteoarthritis of the cervical spine was diagnosed.

Additional Evidence

Pertinent evidence associated with the claims file since the 
August 1972 rating decision includes the following:

A VA progress note dated in November 1988 showed 
osteoarthritis of the cervical and lumbosacral spine.   

A June 1992 VA radiology report of the cervical spine showed 
degenerative changes.

A November 2000 VA radiology report showed osteoarthritic and 
degenerative disk changes of the lumbar spine, progressing 
since 1994. 

Copy of a newspaper article indicated that the veteran was 
injured in Korea.

Copy of a service medical record which document contusions to 
the back, nose, and right shoulder.

Copy of service personnel records.  The records show that the 
veteran was assigned to an Engineering Combat Battalion.  The 
records also reflect the award of the Bronze Star Medal for 
his meritorious service in Korea 

An April 2001 statement was received from the veteran 
documenting his back injury while stationed in South Korea 
and indicating that he was involved in combat operations.

An August 2001 VA MRI of the lumbar spine revealing an anular 
tear of the L3-4 disk and multilevel degenerative changes 
without evidence of central stenosis.

Several statements were received from the veteran's co-
workers and friends indicating that the veteran has suffered 
from back pain for several years.
   
The veteran underwent a VA examination in February 2002.  He 
described back injury during service and current sharp back 
pain.  X-rays of the cervical spine revealed mild to moderate 
disc space narrowing at C6-7 and moderate osteoarthritis 
findings.  There was moderate encroachment upon the neural 
foramina bilaterally.  There was no compression fracture or 
deformity.  The examiner concluded that, therefore, this 
seemed like a natural aging process.  X-rays of the lumbar 
spine revealed decreased lordosis, moderate disc space 
narrowing at L5-S1 which was not pathologic and mild to 
moderate diffuse degenerative joint disease.  The examiner 
stated that these findings were also age appropriate.  

The examiner concluded that there was no clear evidence that 
suggested a service- connected injury.  It was noted that the 
neck and lumbar spine findings were most likely due to the 
aging process.    
  
A June 2002 radiology report from Grandview Hospital showed 
osteoarthritis of the cervical spine.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The last unappealed rating decision was in August 1972.  The 
veteran was notified of the determination and did not perfect 
a timely appeal.  Absent the filing of a timely appeal a 
rating determination is final.  38 U.S.C.A. § 7105.  If, 
however, new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

The Board notes that 38 C.F.R. § 3.156 was amended on August 
29, 2001, to require that new and material evidence 
sufficient to reopen a claim also raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (2003).  The record reflects that the veteran 
requested to reopen his claim in April 2001 and thus, the 
amendment is not applicable to this claim.  See 66 Fed. Reg. 
45620 (Aug. 29, 2001).  

Pursuant to 38 C.F.R. § 3.156(a) (as in effect prior to 
August 29, 2001), new and material evidence means evidence 
not previously submitted to agency decision-makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The claimant does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
also is not "material," or, when considered by itself or in 
connection with evidence previously assembled, it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim, the claim to reopen fails on 
that basis and the inquiry ends.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).  The provisions of 38 U.S.C.A. § 5108 
require a review of all evidence submitted by a claimant 
since the previously disallowed claim in order to determine 
whether a claim must be reopened.  See Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-13 (1992).

Since the August 1972 denial of service connection for a back 
disability, pertinent evidence associated with the claims 
file consists of various lay statements by the veteran and 
his co-workers, VA medical treatment records, and a VA 
examination report.  
 
The veteran's claim for service connection for a back 
disability was last denied by the RO in August 1972 based on 
a lack of evidence of a current back disability that was the 
result of an in-service injury.  Since the August 1972 RO 
decision, various lay statements by the veteran and his 
acquaintances have been received describing  back problems 
since his military service.  This evidence is clearly new in 
that it was not previously of record.  In addition, it 
obviously bears directly and substantially on the question 
before the Board, that is, whether a current back disability 
has been present chronically and continuously since service 
and is related thereto.  This evidence is of such 
significance that it must be considered in order to 
adjudicate the claim fairly.  The Board finds, accordingly, 
that the additional evidence is new and material, warranting 
reopening of the claim for service connection for a back 
disability.


Service Connection 

Inasmuch as the Board has reopened the claim for service 
connection for a back disability, the next question to be 
considered is whether service connection for a back 
disability is warranted based on the evidence of record.  
Because the veteran has been furnished with the criteria for 
establishing service connection, and specifically advised of 
the evidence needed to support the claim, the Board finds 
that there is no prejudice to him in adjudicating the 
reopened claim without first remanding it to the RO for 
consideration.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

As noted above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§  1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If osteoarthritis is manifested to a degree of at least 10 
percent within one year of service discharge, service 
connection may be established on the basis that it is 
presumed to be of service onset.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The Board notes that the service medical records show that 
the veteran received multiple contusions to his back, nose, 
and right shoulder.  However, the Board observes that a 
subsequent November 1953 VA examination reflected a normal 
spine and an August 1972 VA examination report revealed no 
evidence of a fracture of either the lumbar or cervical 
spine.  In addition, the record contains no evidence of 
continuous treatment for a back disability following the 
veteran's original back injury in service.  The earliest 
evidence of treatment for the back is in October 1964 which 
references treatment for a whiplash injury to the cervical 
spine and sacro-iliac pain.  X-ray findings of degenerative 
joint disease of the cervical and lumbar spine were first 
shown many years after service discharge, long after the end 
of the one-year presumptive period.  Moreover, in a February 
2002 VA examination report, the examiner stated that there 
was no clear evidence of an injury in-service.  Rather, the 
examiner noted that the degenerative changes of the veteran's 
cervical and lumbar spine were consist with his age rather 
than a result of injury.  Thus, the Board must conclude that 
service connection for a back disability is not warranted on 
either a direct or presumptive basis.

The Board takes note of the veteran's reported history of 
injuries related to combat.   Under section 1154(b), 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service. 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2004).  Section 
1154 requires that the veteran have actually participated in 
combat with the enemy, meaning participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality, and does not apply to 
veterans who served in a general "combat area" or "combat 
zone" but did not themselves engage in combat with the enemy.  
See VAOPGCPREC 12-99 (October 18, 1999), published at 65 Fed. 
Reg. 6,256, 6,258 (2000).  In the present case, the veteran 
injured his back in service when the truck he was being taken 
to the front in missed a road in the heavy dust and 
overturned.  This injury is documented in the record.

The Board notes that the difficulty with this case is not 
that the veteran may have injured his back in service - such 
injury is documented - but rather whether any such injury 
resulted in a chronic back disability. The absence of any 
findings of a back disorder, to include arthritis, until many 
years after service, as well as the opinion of the VA 
examiner that it was unlikely that a current back disability 
was the result of an injury in service, bodes against a 
finding that a chronic back disability resulted from an 
injury or injuries to the back in service. 

The Board also acknowledges the contentions raised by the 
veteran's acquaintances that his low back disability is 
related to service. The Board observes, however, that they, 
as laypersons, are not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition. 
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  They are competent to 
comment on observable symptomatology, however, and the Board 
has considered this evidence, in conjunction with all of the 
other evidence of record.  The Board does not find this lay 
evidence to be dispositive, in light of the clinical evidence 
which contradicts the assertions of back symptomatology since 
service.

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a back disability. Thus, the benefit-
of-the-doubt doctrine is inapplicable and the claim must be 
denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER


New and material evidence has been submitted to reopen a 
claim for service connection for a back disability. To this 
extent, the appeal is granted.

Entitlement to service connection for a back disability is 
denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


